Citation Nr: 9909699	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-19 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a kidney disorder for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.G.



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from August 1948 until 
April 1954.  He died on June [redacted], 1994, according 
to the death certificate; however, the hospital records 
show June [redacted], 1994, as the date of death.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1994 
from the Nashville, Tennessee, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a kidney disorder for purposes of accrued 
benefits.  

The Board had issued a decision on the issue of whether new 
and material evidence had been submitted sufficient to reopen 
a claim of entitlement to service connection for a kidney 
disorder for purposes of accrued benefits which the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (known as United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court").  The 
Court issued a Memorandum Decision that vacated the part of 
the Board's July 28, 1997 decision that denied a reopening 
for the claim for service connection for a kidney disorder 
and remanded the matter for further development.  The Court 
noted that the Board had applied a materiality test as stated 
in Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) that had been 
overturned by the United States Court of Appeals for the 
Federal Circuit to the extent that those cases define 
materiality and mandated that the Court defer to the 
Secretary's definition of new and material evidence found in 
38 C.F.R. § 3.156.  See Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  

The case was remanded "for a determination of whether the 
evidence presented by the appellant by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Board must determine 
if the evidence is new and material using the standard 
provided by the regulation.  


FINDINGS OF FACT

1.  Service connection for a kidney disorder had been denied 
in October 1989 and the veteran did not initiate a timely 
appeal.  

2.  The veteran attempted to reopen the claim in 1992.  He 
was notified by letter on January 15, 1993, that new and 
material evidence had not been submitted or secured 
sufficient to reopen the claim.  On January 25, 1993, the RO 
received additional evidence pertinent to the same claim.  

3.  After review of the medical evidence submitted, a rating 
decision in March 1993 determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim for service connection.

4.  The veteran submitted additional evidence.  By rating 
action in November 1993, the RO denied service connection for 
a kidney disorder.

5.  The veteran filed a Notice of Disagreement with the 
November 1993 RO decision, and had perfected his appeal to 
the Board, then died.

6.  The appellant, widow of the veteran, timely filed a claim 
for accrued benefits within one year after the veteran's 
death.

7.  The appellant pursues the disability compensation claim 
for purposes of accrued benefits.  

8.  Evidence submitted since the last final denial in October 
1989 includes evidence which is new and material sufficient 
to reopen the claim. 

9.  The veteran was hospitalized in January and February 1973 
and primarily treated for essential hypertension.  An 
infusion IVP revealed hypertrophied right kidney and no 
uptake by the left kidney.  The diagnosis also included 
"absent left kidney, probably congenital." A renal 
ultrasound in May 1989 revealed an absent left kidney and a 
cyst on the right kidney.  No service medical records are 
available for review.  There is no competent medical evidence 
linking the veteran's kidney disorder to service.


CONCLUSIONS OF LAW

1.  Evidence received since October 1989 when the RO denied 
the claim for service connection for a kidney disorder, is 
new and material, and the appellant's claim for service 
connection for a kidney disorder for purposes of accrued 
benefits has been reopened.  38 U.S.C.A. §§ 5108, § 7104(b) 
(West 1991).

2.  The appellant has not submitted a well-grounded claim for 
service connection for a kidney disorder for purposes of 
accrued benefits.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1998).

At the time of his death, the veteran was appealing the VA 
regional office denial of his petition to reopen the claim 
for service connection for a kidney disorder.  He had filed a 
notice of disagreement, had perfected his appeal to the Board 
and then had died before the Board issued a decision on his 
disability compensation claim.  The claim was not forwarded 
to the Board, as it did not survive his death.  The RO 
decision was rendered a nullity by his death while the 
decision was on appeal to the Board.  

The appellant in pursuing an accrued-benefits claim, will not 
be adversely affected by the decision in the adjudication of 
such a claim.  The Court stated that an "accrued-benefits 
claimant stands in the exact position vis-a-vis adjudication 
of the deceased veteran's underlying disability-compensation 
claim as did the veteran immediately prior to his or her 
death, including all evidentiary requirements then applicable 
to the veteran's underlying claim and all final rating 
decisions then in effect."  Smith v. Brown, 10 Vet. App. 330 
(1997).

A veteran's surviving spouse may receive accrued benefits 
consisting of up to two years of the veteran's due but unpaid 
benefits.  38 C.F.R. § 3.1000 (1998).  In order to receive 
these benefits the spouse must show that the veteran at the 
date of death had been entitled to periodic monetary benefits 
under existing ratings or decisions, or those based on 
evidence in the file at date of death.  As the veteran in 
this appeal did not have a rating or decision entitling him 
to service connection for a kidney disorder, it is the latter 
method of showing entitlement to which the appellant must 
avail herself in order to receive the benefits she seeks.  
Therefore, in order to receive accrued benefits, the 
appellant must show by the evidence in the claims file at the 
date of the veteran's death that the veteran was entitled to 
service connection for a kidney disorder.

The appellant timely sought entitlement to accrued benefits 
under 38 U.S.C.A. § 5121 (West 1991) and 38 C.F.R. § 3.100 
(1996) since VA Form 21-534, "Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child, (including death compensation if 
applicable)" was received on July 12, 1994.

In September 1994 the RO informed the appellant that there 
were no accrued benefits payable on the veteran's record.  A 
rating decision in December 1994 denied service connection 
for a kidney disorder for purposes of accrued benefits.  The 
appellant initiated an appeal.  She also submitted another 
VA Form 21-534 in January 1995.

Service connection had previously been denied for a kidney 
condition by the RO in October 1989 as a kidney condition was 
not shown by the evidence of record.  Evidence reviewed 
included office notes from a private physician dating from 
June 1978 to December 1988.  Attempts by the RO to obtain 
service medical records were unsuccessful.  The presumption 
was that the records had been destroyed in the 1973 fire at 
the National Personnel Records Center.  The RO also attempted 
to obtain records from the Surgeon General's Office and was 
advised that none were available.  The veteran was notified 
of the denial by letter dated October 24, 1989, and did not 
initiate a timely appeal.

The law grants a period of one year from the date of notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105 (West 1991).  

As the RO had previously denied service connection for a 
kidney disorder and no timely appeal was filed, the decision 
became final.  The claim shall be reopened, and the former 
disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
1991).

The veteran attempted to reopen the claim in October 1992 and 
he was notified by a January 1993 letter that new evidence 
sufficient to reopen the claim had not been submitted.  The 
veteran submitted medical reports and a rating decision in 
March 1993 determined the evidence was not new and material 
evidence in order to reopen the claim.  In November 1993, a 
statement was received from the veteran with a lay statement 
from W. L.  A rating decision in November 1993 denied service 
connection for a kidney condition.  It continued the prior 
denial of the October 1989 rating decision.  The veteran 
disagreed with this decision and initiated and perfected an 
appeal before his death.  

As noted above, the appellant stands in the exact position as 
did the veteran including all final rating decisions in 
effect at the time of his death.  Accordingly,  there is a 
final rating decision in effect for a kidney disorder and to 
reopen the claim new and material evidence must be submitted 
or secured. 

Under the applicable law, a prior final disallowance of a 
claim must be re-opened when "new and material evidence" is 
presented or secured with respect to the basis for the 
disallowance of that claim.  See 38 U.S.C. §§ 5108, 7104(b), 
7105(c).  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999), the Court set out a three step process to reopen a 
previously denied claim.  First, a determination must be made 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening, a 
determination must be made whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, an evaluation of the 
merits may be made after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  

38 C.F.R. § 3.156 defines new and material evidence as:

evidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order 
to fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

The Court has determined that "in order to warrant reopening 
a previously and finally disallowed claim, the newly 
presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim."  Evans v. Brown, 
9 Vet. App. 273, 284 (1996).  The evidence must be probative 
of each issue which was a specified basis for the last final 
disallowance.  See Struck v. Brown, 9 Vet. App. 145, 151. 

On the issue of service connection for a kidney disorder, the 
last final disallowance was the RO's decision in October 
1989.  The RO denied service connection for a kidney disorder 
as there was no evidence of a kidney condition. 

Evidence added to the claims file since the last final 
disallowance of the claim in October 1989 and prior to the 
veteran's death, includes the veteran's statements that he 
was injured in a truck accident in Germany in "1948/49" and 
had been in and out of hospitals ever since; that he had been 
told by doctors that the kidney had been damaged and dried up 
over a period of years.  He reported receiving treatment at 
the VA Medical Center at Memphis since the early 1970s.  He 
claimed that this problem started shortly after a truck 
accident in Germany in 1948 or 1949 when he was examined and 
told that he had a bruised kidney. 

Also received into evidence were records from the VA Medical 
Center in Memphis, Tennessee, which included hospital 
summaries for the periods from January 16, 1973, to February 
9, 1973; and from December 8, 1988, to December 26, 1988, and 
outpatient treatment reports from December 1988 to May 1989.  
The hospitalization report in 1973 indicates that the veteran 
was primarily treated for essential hypertension.  While 
hospitalized, an infusion IVP revealed hypertrophied right 
kidney and no uptake by the left kidney.  The diagnoses 
included "absent left kidney, probably congenital." This 
diagnosis was included in the past history when the veteran 
was hospitalized in 1988 for work up of chest pain.  The 
outpatient treatment records note an absent left kidney and 
show continuing treatment for hypertension and other 
disorders.  

A statement was received in September 1993 from a fellow 
serviceman who served with the veteran in Germany and 
reported that the veteran was in a truck wreck in March 1951 
and was in the VA Hospital in Wurtzburg, Germany, with back 
and kidney bruises.  Statements from the veteran's sisters 
received in February 1994 verified that the veteran entered 
service without any kidney problem.  One sister wrote that 
when the veteran came home in 1954 he had hypertension due to 
an accident he had while in the Army.  

The regulations require that all written testimony submitted 
by the claimant or in his or her behalf for the purpose of 
establishing a claim for service connection will be certified 
or under oath or affirmation.  38 C.F.R. § 3.200 (1996).  The 
statement submitted by the veteran's fellow serviceman does 
not meet this requirement as it was not certified or under 
oath or affirmation.  

A statement from the veteran's wife (now the appellant) was 
also received in February 1994.  She wrote that the veteran 
was involved in a truck accident in March 1951, initially 
treated at a field hospital and then transferred to a VA 
hospital in Wurtzburg, Germany where he was hospitalized with 
a diagnosis of both kidneys severely bruised and treated at a 
clinic for this condition after discharge from the hospital.  
She further wrote that in 1973 the treating physician, James 
B. Watson III, M.D., informed the veteran that his left 
kidney had dried up and deteriorated probably due to the 
truck accident in 1951.  In addition, Dr. Watson had stated 
that the remaining kidney was enlarged and damaged, did not 
function properly and caused high blood pressure.  She 
acknowledged that Dr. Watson wrote on the veteran's chart 
that the absent left kidney was probably congenital and noted 
the apparent contradiction.  The veteran's wife further wrote 
that upon the 1954 discharge, the veteran was informed of his 
high blood pressure due to the bruised kidneys from the 1951 
accident.  She concluded that if the veteran had both kidneys 
bruised in the inservice accident in 1951 and then was told 
in 1973 that one kidney had deteriorated, this would have to 
be service-connected.  

The veteran also wrote that the letters from his sisters 
supported his claim that he had no medical problems prior to 
entering service, and that the letter from a fellow 
serviceman supported the occurrence of the accident in 
service.  Further, that he had no control over the 
destruction of his medical records by the fire at the records 
center.  The veteran cited to a case decided by the United 
States Court of Veterans Appeals (Court), McFadden v. Brown, 
U.S. Vet. App. No. 92-110 (August 25, 1993), claiming that 
the Court held that a veteran could establish that his 
medical problems were service connected by his sworn 
testimony alone, even if there were no service medical 
records in his file to substantiate his claim.  Our review 
finds that this case was a memorandum decision by the Court 
remanding the claim back to the Board, and as such is not a 
precedential opinion. 

An outpatient treatment record in May 1989 indicated that the 
veteran was seen for uncontrolled hypertension.  A renal 
ultrasound revealed an absent left kidney and a cyst on the 
right kidney.  The veteran was admitted for treatment of 
hypertension. 

Other evidence reviewed included a pathology report in 
February 1990 with a diagnosis of lymphoma, outpatient 
treatment records from January to May 1994, a discharge 
summary for a period of hospitalization in January 1994 for 
re-evaluation of his lymphoma, and records for the final 
period of hospitalization from May 17 to June 7, 1994, for 
treatment of non-Hodgkin's lymphoma which also noted 
worsening renal failure.

The appellant testified at a personal hearing in September 
1995 that she married the veteran in 1949 and that the truck 
accident occurred in 1951.  She was told that the veteran's 
kidneys were severely bruised and he could not move his back 
very well.  She recalled that he was hospitalized for not 
more than a week and afterwards was "sore and hurting."  
Although she recalled that the veteran went to the infirmary 
and received medication, she did not know for what condition 
he was being treated.  She also testified that he was treated 
for high blood pressure while in the service.  Her testimony 
was to the effect that the veteran received continuous 
treatment for the kidney condition since his discharge from 
military service.  The veteran's son testified that he 
recalled his father taking "water pills" and medication for 
high blood pressure.  

Analysis

In a case where the service medical records are presumed to 
have been destroyed in the 1973 fire at the National 
Personnel Records Center, the Court's caselaw does not 
establish a heightened "benefit of the doubt", only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  "The caselaw does not lower 
the legal standard for proving a claim for service connection 
but rather increased the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant."  Russo v. Brown, 9 Vet. App. 46 
(1996).

The initial denial was on the basis that a kidney condition 
was not shown of record. The evidence submitted since the 
last final denial shows the veteran did not have a kidney 
condition prior to service, that he was involved in an 
accident in service, and post service had a kidney condition.  
This evidence is new as it was not of record at the time of 
the last final disallowance of the claim and is probative as 
to the issue of whether the veteran had a kidney disorder.  
It is neither cumulative nor redundant. The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As the evidence is new and 
material the claim is reopened.

As the claim is reopened, a determination now must be made 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(b).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Carbino 
v. Gober, 10 Vet. App. 507 (19997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected.  In Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that a claim must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
competent medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Anderson, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)(table); see also 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  After review of the claims file, we find 
that this requirement has not been satisfied.  As the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate it.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

As noted above, no service medical records are available, and 
there is no evidence supporting the veteran's contention that 
his kidneys were bruised in a truck accident, in a non-combat 
situation, which resulted in a kidney disorder.  While the 
veteran claimed a kidney disorder was due to an injury 
suffered in service, and the appellant also claims this, 
there is no medical evidence to support this contention.  The 
only evidence pertinent to this claim shows a diagnosis of a 
kidney disorder, to include an absent left kidney, a 
hypertrophied right kidney and a cyst on the right kidney; 
however, to support the claim, we have only the appellant's 
opinion of a causal connection between the claimed disorder 
and service.  The record does not contain any medical 
evidence corroborating the appellant's claim.  Personal 
statements made by the appellant are of little probative 
value without corroborating medical evidence.  Where the 
determinative issue involves etiology or a medical diagnosis, 
competent medical evidence that a claim is "plausible" or 
"possible" is the threshold requirement for the claim to be 
well grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. at 93.  Such determinations require 
"specialized knowledge or training," and, therefore, cannot 
be made by a lay person.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Lay persons are not competent to offer medical 
opinions because the "question[s] involved [d] not lie 
within the range of common experience or common knowledge."  
Id.  (quoting Frye v. United States, 293 F. 1013, 1014 
(1923)).  Moreover, mere contentions of the appellant without 
supporting evidence do not constitute a well-grounded claim.  
King v. Brown, 5 Vet. App. 19 (1993).  

The evidence of record contains no nexus, or link, between 
the claimed inservice injury and the kidney disorder as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also 38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  As the evidence 
of record is not sufficient to meet the requirements of a 
well-grounded claim, the claim is denied.

Other considerations

The Board acknowledges that it has decided the present appeal 
on a different basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced by 
the decision herein.  The appellant was denied service 
connection for a kidney disorder for purposes of accrued 
benefits.  The Board has considered the same law and 
regulations.  The Board merely concludes that the appellant 
did not meet the initial threshold evidentiary requirements 
of a well grounded claim.  The result is the same.

Where the appellant has not met the burden of submitting 
evidence of a well grounded claim, the VA has no duty to 
assist in developing facts pertinent to such claim.  
38 U.S.C.A. § 5107(a) (West 1991).  However, where a claim is 
not well-grounded it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In this case, the RO substantially complied with this 
obligation in the December 1994 rating decision that informed 
her that service connection was denied for a kidney disorder 
for purposes of accrued benefits.  In addition, she has not 
put VA on notice of the possible existence of a specific, 
particular piece of evidence that, if submitted, could 
possibly make the claim well-grounded.  Moreover, there is no 
indication that there is evidence available and missing from 
the record which, if submitted, could make the appellant's 
claim well grounded.


ORDER

New and material evidence having been presented or secured, 
the appellant's request to reopen the claim for entitlement 
to service connection for a kidney disorder for purposes of 
accrued benefits is granted.

A well-grounded claim for service connection for entitlement 
to service connection for a kidney disorder for purposes of 
accrued benefits not having been submitted, the claim is 
denied.





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals




 




- 8 -




